         Case 6:13-cr-60009-SOH Document 47                              Filed 07/27/21 Page 1 of 2 PageID #: 135
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                   v.                                                    (For Revocation of Probation or Supervised Release)


                                                                         Case No.         6:13CR60009-001
          HUNTER HOLLINGSWORTH
                                                                         USM No.          11380-010
                                                                                                    Matthew Hill
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         One, two, three, four, and five of the term of supervision.
    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended
One                          Failure to report and submit monthly supervision reports                         November 30, 2020
Two                          Failure to maintain employment                                                   May 31, 2020
Three                        New law violation                                                                November 9, 2020
Four                         Association with persons engaged in criminal activity                            November 9, 2020
Five                         New law violation                                                                November 9, 2020


       The defendant is sentenced as provided in pages 2 through             2       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              6541                                         July 26, 2021
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1989
                                                                                               /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                           Signature of Judge
                 Hot Springs, Arkansas
                                                                             Susan O. Hickey, Chief United States District Judge
                                                                                                Name and Title of Judge


                                                                                                     July 27, 2021
                                                                                                          Date
         Case 6:13-cr-60009-SOH Document 47                                     Filed 07/27/21 Page 2 of 2 PageID #: 136
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   2       of   2
DEFENDANT:                HUNTER HOLLINGSWORTH
CASE NUMBER:              6:13CR60009-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
  Fifteen (15) months imprisonment with credit for time served in federal custody. No term of supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        Forrest City FCI or Yazoo City FCI




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.        on                                       .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
